 iIn the Matter ofLAKE TANKERSCORPORATLONandNATIONAL MARINEENGINEERS'BENEFICIALASSOCIATION,LOCALNo. 6, CIOCase No. 14-R-1172.Decided October '1'i, 1945Mr. William F. PriceandCaptain Oscar Lane,of St. Louis; Mo.,for the Company.Mr. James L. Scott,ofWebster Grove, Mo., for the MEBA.Mr. Allen FI. '1VhittingtonandMr..Larv'q Long,of St. Louis, Mo.,for the ILA.-Mr. Benj. E. Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by National Marine Engineers' BeneficialAssociation, Local No. 6, CIO, herein called MEBA, alleging thata question affecting commerce had arisen concerning-the representa-tion of employees of Lake Tankers Corporation, herein called theCompany, the National Labor Relations Board provided for'an appro-priate hearing upon due notice before Keith W. Blinn, Trial Examiner.The hearing was held at St. Louis, Missouri, on July 6, 1945. - TheTrial Examiner .granted Motion to Intervene on behalf of Interna-tional Longshoremen's Association, Local No. 1551-C, AFL, hereinAll parties were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on-the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS or FACT1.THE BUSINESSOF THE COMPANY-Lake Tankers Corporation is a Delaware corporation engaged in theoperation'of tow boats and barges. This. proceeding involves the Com-64NLRB.,No50.281 282'DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany's operations in the Mississippi River and its tributaries, wherethe main ports of call are New Orleans, Louisiana; Memphis, Tennes-see; St. Louis, Missouri; and St. Paul, Minnesota.During the year1944, vessels of the Company transported in interstate commerce cargovalued- in excess of $500,000.During the same ,period of time, theCompany purchased materials and supplies including fuel oil, lube oiland towing gear valued in excess of $200,000, more than 75 percentof which was shipped in interstate commerce.The Company admits that it is engaged in commerce within the,meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDdNationalMarine Eligineers' Beneficial Association, Local No. 6,'affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.International Longshoremen's Association, Local No. 1551-C, af-filiated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.-III.THE QUESTION CONCERNING REPRESENTATIONOn February 26, 1945, MEBA, by telegram,' requested recognitionby the Company as collective bargaining agent for all the Company'slicensed engineers; the Company,-refused to grant such request untilthe MEBA was certified,by the Board in an appropriate unit.Since October 1940, the ILA has been the recognized agent for all theCompany's employees, except masters, mates, and pilots, under succes-sive collective bargaining contracts.'The 1944 contract was automati-cally renewable unless notice of a desire to negotiate a new contract begiven by either party 30 days prior to the expiration date. The ILAgave ,the required notice and a new contract was executed by the ILAand the Company on March 1, 1945. It included a provision for ex-emption of licensed engineers in the event the Board should find suchgroup to constitute a separate appropriate unit.' Inasmuch as noticewas given by the MEBA prior to its execution, we find, contrary to thecontention of the ILA, that the contract of March -1, 1945, does notconstitute a bar to this proceeding.1 This unit was established as the result of a voluntary agreement between the Companyand ILA.2The pertinent clause reads as followsIt is understood and agreed that in the event that the licensed engineers on the vesselscovered by this agreement are determined by the National Labor Relations Board toconstitute a separate bargaining unit and are so certified by said Board, this agreementas to said engineers shall terminate and cease to be of any further force and effectas of the effective date of any such certification.I LAKE TANKERS CORPORATION,283A statement of a Board agent, introduced into evidence at the hear-employees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe MEBA, the ILA, and the Company agree that any unit estab-lished should include employees on all the Company's boats andbarges operating on the Mississippi River and its tributaries.Theyalso agree as to the exclusions of masters, mates, and pilots 4Allegingthat licensed engineers are supervisory maritime employees, theMEBA contends that these employees. should constitute a separateunit.Pointing to its contract as a bar and stressing the past bargain-ing history which has included the engineers, the ILA urges a com-pany-wide unit.The Company is agreeable to the establishment ofeither unit.The Company owns and operates three boats,-' the personnel ofwhich includes approximately 64 employees.As previously stated,with the exception of the masters, mates, and pilots, all these employeeshave been represented by the ILA for the purposes of collective bar-gaining since 1940.Although under Federal navigation laws, it ismandatory only that those employees be licensed who function asengineers on steamboats, the Company's established policy permitsonly licensed engineers to stand watch e on all its boats, whether steam.or Diesel operated.Although the Board customarily accords great weight to collectivebargaining history in its determination of the appropriate bargain-ing unit, it does not'do so where such history runs counter to well-establishedBoard policy.The Board has consistently held thatlicensed and unlicensed maritime personnel may- not be included inthe same bargaining unit.?Accordingly, we are of the opinion that8The Field Examiner reported that the MEBA submitted 9 designation cards bearing dateof February 1945,and that the names of all persons appearing on the cards were listed onthe Company's'pay roll of June 6. 1945,which revealed the names of 10 employees in thealleged appropriate unit.The ILA relied upon its contract as establishing its interest inthe proceeding4 As the result of voluntary agreement between the parties, in October 1940, NationalOrganization,Masters,Mates and Pilots of America, AFL, herein called Al. M. P hasrepresented this group as a separate bargaining unit5The"Kokoda"is a steamboat while the"Twin Cities"and the"Tri-Cities" are Dieseloperated.6 `Stand watch",means"on duty" and when on duty,an engineer has supervision overthe boat'smachinery and personnel of the boiler room.RAs is indicated by footnote 2,supra,the IL'A and the Company recognized in theircontract,that this Board policy might govern their future relations.SeeMatter of MidlandSteamship Line, Inc, 53 N.L. R. B.727, Matter of Steamer Service Company,58 N. L. R B632, citing N LR. B v.Delaware-New Jersey Ferry Company,128cF(2d) 130 (C. C. A3) , Matter of Central Barge Company,61 N. L.R. B 784. 284DECISIONS -OF NATIONAL LABOR RELATIONS BOARDthe licensed engineers sought by the MEBA properly constitute a unitseparate and apart from the remaining employees of the Company.We find that all licensed engineers of the Company constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9,(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the qugstion concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth iii theDirection."DIRECTION OF ELECTIONBy virtue of and pursdiantto the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, find pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3,' as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Lake TankersCorporation, St. Louis, Missouri, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director' for the Fourteenth Region, St. Louis, Mis-souri,,acting in this matter as agent for the National Labor RelationsBoard,'and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection ,IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in'thearmed forces of the United States who present theinsehies in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstateddesire to be represented by National Marine Engineers' BeneficialAssociation, Local No. 6, affiliated with the Congress of IndustrialOrganizations, for the purposes of dollective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.J"Since the ILA indicated at the hearing that it desired to participate in an election onlyin the event that the Board.found appropriate a company-wide unit, we shall not accordit a placeon the ballot.